DETAILED ACTION

This office action is in response to the application filed on 08/10/2020.  Claims 1-6 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawing
The drawing submitted on 08/10/2020 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/10/2020 and 09/17/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-6, Applicant recite the limitations “ …  a first resistor having both ends connected to one end of the diode and an output signal line … “ in independent claim 1.  It is not clear if applicant intends to refer “the both ends of the first resistor are connected to the one end of the diode AND the output signal line altogether” at a single one connecting node/point, or “the both ends of the first resistor are connected to the one end of the diode AND the output signal line separately/respectively”.  Therefore, the metes and bounds of the claim are unclear.  Applicant’s correction and/or clarification is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Watanabe (US Patent or PG Pub. No. 5119015, hereinafter ‘015).
Claim 1, ‘015 teaches a reference voltage generation circuit (e.g., see Fig. 1-4) comprising: a diode (e.g., the diode connected Q1, see Fig. 1-2, 4); a first resistor (e.g., 
Claim 5, ‘015 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein a predetermined number of the transistors are connected in parallel between the output signal line and the second resistor (e.g., the number of the transistors are connected in parallel between Vbg and R3, see Fig. 1-2, 4).
Allowable Subject Matter
Claims 2-4, 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the 112(b) rejection discussed above.
The following is a statement of reasons for the indication of allowable subject matters:
For claim 2, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein a ratio of a resistance value of the second resistor to a resistance value of an on-resistor of the transistor substantially matches a ratio of a reference voltage that is a voltage of the output signal line to a difference between the reference voltage and a forward voltage of the diode.

For claim 6, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… a switch circuit that controls a specified transistor among the predetermined number of the transistors to an on state.
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Zhang whose telephone number is (571) 270-1263.  The examiner can normally be reached on M-TH 8:00-5:00PM EST, Other F 8:00AM-4:00PM EST
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838